Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-36 are currently pending and subject to restriction and/or election requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to a biomedical material vessel;
Group II, claims 15-24, drawn to a method of storing and retrieving biomedical material;
Group III, claims 25-34, drawn to an article of manufacture comprising the biomedical material vessel and a composition comprising a cell therapy.
Group IV, claims 35-36, drawn to a method of storing biomedical material.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group III is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to types of genetically engineered cells.
Claim 31, the article of manufacture of claim 30, wherein the genetically engineered cells comprises cells that are autologous to the subject.
Claim 32, the article of manufacture of claim 30, wherein the genetically engineered cells comprises cells that are allogeneic to the subject.
A single species must be elected from claim 31 or claim 32. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-30 and 33-36.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, Group II, Group III and Group IV lack unity of invention because even though the inventions of these groups require the technical feature of the biomedical material vessel of instant claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Woods (US20170099832A1, listed in IDS dated 10/14/2020) in view of Molina (US5451374A, listed in IDS dated 10/14/2020).
Woods teaches a biomedical material vessel (Para. 77, Fig. 10: vessel 200) comprising: 
a vial (Para. 77, Fig. 10: vial 201) comprising a top (Para. 77, Fig. 10: upper end 205) and an open bottom (Para. 77, Fig. 10: an open lower end 203); 
an inlet tube supported by the top of the vial (Para. 79, Fig. 10: inlet tube 223), wherein the inlet tube is fluidly connected to an interior of the vial and comprises a loading port (Para. 79, Fig. 10: the inlet tube 223 may include a flared end 226 for engagement with a tube adapter); and 
a retrieval port (Para. 78: the needle septum 215 is retained by a cover 217) fluidly connected to the open bottom of the vial, wherein the retrieval port provides direct access to biomedical material in the vial (Para. 78-79, Fig. 10).
Woods does not specifically teach that the retrieval port is a needleless retrieval port.
Molina teaches stoppers for medicine vessels (Abstract). In detail, Molina teaches that instead of using a needle to pierce the seal in traditional way which may cause potential risk to the user (Col. 8, lns. 54-66), a luer fitting 330 is used to provide access to the bag's 320 contents. Detailed structure of the luer fitting 330 is disclosed in Col. 9, lns. 1-32 and Figs. 9-10.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the biomedical material vessel of Woods, to use a needleless retrieval port, as taught by Molina, to arrive at the claimed invention, for the purpose of minimizing the risk of potential harm to the user, because Molina teaches that because force is necessary to pierce the seal, the sharp object, e.g., a needle, can not only pierce the seal but also accidently pass through the bag, exposing the needle. This exposed needle can then puncture the user, exposing him or her to infectious disease organisms and toxic drugs. And even if the user is not harmed, the bag and its contents have been rendered useless (Molina, Col. 8, lns. 54-56). One of skill in the art would have a reasonable expectation of success in combining Woods with Molina because both are directed to a vessel which has a fluid retrieval port.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641